     Case: 3:11-cv-00081-wmc Document #: 42 Filed: 05/26/20 Page 1 of 1


                                                                     fl


                IN THE UNITED STATES DISTRICT COURT              70
               FOR THE WESTERN DISTRICT Of WISCONSIN
                                                  2020 MAY 26 A1110: 35
                                                             r: O.       --
 JONATHON ADEYANJU,                                              0 13T LY


                       Petitioner, Pro se

 -Vs.-                                           Case No. 11-cv-81-wmc


REED RICHARDSON, Warden
Stanley Correctional Institution,


                       Respondent.



                            NOTICE OF APPEAL


     Notice is hereby given that Jonathon Adeyanju, petitioner
and Reed Richardson, the respondent in the above named case
hereby appeal to the United States Court Of Appeals for the
7th Circuit from the final Judgment for an order denying
Adeyanju's petition for habeas corpus pursuant to §2254 entered
on March 25, 2020.
                 4-1..441
     Dated this 1-1-; day of           2020.




                      Jon thon Adeyanju



Oregon Correctional Center
P.O. Box 25
Oregon, WI 53575
